significant index no department of the treasury internal_revenue_service washington d c t government entities division sep vv ey raitt iaz ‘ ‘ in re dear - _ - this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending date the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted a the company _ a privately held company serves as a capital equipment supplier to the industry today the company only has one operating division sales offices located in the manufactures machinery for two different markets machinery for the manufacture of machinery to apply _ with two oo the effective date prior to date all salaried and hourly employees not covered under collective bargaining unless bargaining agreement provides otherwise were eligible to participate in the plan as of date there were participants in the plan the plan became the company experienced temporary substantial business hardship as evidenced by net losses in income for the fiscal years ending date and along with a net_loss in income for the nine-month period ending date during the period from date through date the company's losses exceeded dollar_figure experienced a significant decline in working_capital as a result the company the major underlying reasons for the business hardship are dramatic falls in sales and unfavorable currency conversion conditions for exports in the quarter of total previous quarter this has been part of consecutive - capital expenditures of the depends for their major customers based on the information received this has resulted in more than half of competitors having been forced out of business for the fiscal_year ending march projecting sales to be approximately prior four fiscal years - lower than the average sales of the expenditures dropped quarter drop in overall industry on which the company is from the h the reduction in the number of potential machinery suppliers coupled with a slow recovery in the marketplace has enabled increase in order intake in the first quarter of the company has also implemented a cost reduction program including reductions in personnel and related expenses effective date benefit accruals under the plan were frozen and no new participants have been allowed into the plan since date the company has made a radical reduction in office expenses that have taken place from date to date in addition a detailed series of action plans have been put in place in which specific members of the company have committed to reduce costs and increase profits by specific actions and dates in the coming fiscal_year to experience an this waiver has been granted subject_to the following condition which you have agreed to within days from the date of this letter all necessary documents to provide an arrangement to secure the repayment of all waived amounts satisfactory to the pbgc will be executed if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized shor - esr egy this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the area manager in authorized representatives listed on the power_of_attorney form on file with this office and to the if you have any questions concerning this matter please contact sincerely carol d gold employee_plans djrector
